Exhibit 10.3.3

 



E.DIGITAL CORPORATION



 

NONSTATUTORY STOCK OPTION AGREEMENT

 

September 15, 2016

 

Russell Packer

#### ##### ########

Carlsbad, CA #####

 

 

Re:       Grant of Stock Option

 

Dear Russell:

 

In consideration of your agreement to serve on the board of directors (the
“Board”) of e.Digital Corporation (the “Company”) and for other good and
valuable consideration, the parties hereto, intending to be legally bound, agree
as follows:

 

1.       Grant of Option. Subject to the conditions set forth below, the Company
hereby grants to you, effective as of September 15, 2016 (“Grant Date”), as a
matter of separate inducement and not in lieu of any salary or other
compensation for your services, the right and option to purchase (the “Option”),
in accordance with the terms and conditions set forth herein, an aggregate of
250,000 shares of Stock of the Company (the “Option Shares”), at the Exercise
Price (as hereinafter defined). As used herein, the term “Exercise Price” shall
mean a price equal to $0.075 per share, subject to the adjustments and
limitations set forth herein. In no event shall the exercise price be less than
the greater of (a) the par value per share of a Share of Stock or (b) the Fair
Market Value of a share of Stock as of the Grant Date. The Option granted
hereunder is intended to constitute an Option which is not designed pursuant to
section 422 of the Internal Revenue Code of 1986, as amended; however, you
should consult with your tax advisor concerning the proper reporting of any
federal or state tax liability that may arise as a result of the grant or
exercise of the Option.

 

2.       Exercise.

 

(a)       For purposes of this Option Agreement, the Option Shares shall be
deemed “Nonvested Shares” unless and until they have become “Vested Shares.” The
Option shall in all events terminate at the close of business on the fourth
(4th) anniversary of the date of this Option Agreement. Subject to other terms
and conditions set forth herein, the Option may be exercised in cumulative
installments as follows:

 

On or After Each of the Following Vesting Dates Cumulative Percentage of Shares
as to Which Option is Exercisable Upon Grant Date 25% Six months after Grant
Date 50% Twelve months after Grant Date 75% Eighteen months after Grant Date
100%

 

 

 1 

 

 

 

Option Shares shall constitute Vested Shares once they are exercisable.

 

(b)       Subject to the relevant provisions and limitations contained herein,
you may exercise the Option to purchase all or a portion of the applicable
number of Vested Shares at any time prior to the termination of the Option
pursuant to this Option Agreement. In no event shall you be entitled to exercise
the Option for any Nonvested Shares or for a fraction of a Vested Share.

 

(c)       Any exercise by you of the Option shall be in writing addressed to the
Secretary of the Company at its principal place of business (a copy of the form
of exercise to be used will be available upon written request to the Secretary),
and shall be accompanied by a certified or bank check payable to the order of
the Company in the full amount of the Exercise Price of the shares so purchased,
or in such other manner as approved by the Board.

 

3.       Termination of Service. Except as provided below in this Section 3 upon
the termination of your service on the Board, any and all Options held by you
that are not then exercisable will become null and void upon the date of such
termination and you may, until the earlier of (x) ninety (90) days from the date
of such termination or (y) the expiration of the Option in accordance with its
terms, exercise the Option with respect to all or any part of the Vested Shares
which you were entitled to purchase immediately prior to such termination and,
thereafter, the Option shall, to the extent not previously exercised,
automatically terminate and become null and void.

 

4.       Transferability. Any rights or interests herein will be assignable or
transferable by you only by will or the laws of descent and distribution.

 

5.       Withholding Taxes. The Board may, in its discretion, require you to pay
to the Company (or the Company’s Subsidiary if you are an employee of a
Subsidiary of the Company), at the time of the exercise of an Option or
thereafter, the amount that the Board deems necessary to satisfy the Company’s
or its Subsidiary’s current or future obligation to withhold federal, state or
local income or other taxes that you incur by exercising an Option. In
connection with the exercise of an Option requiring tax withholding, you may (a)
direct the Company to withhold from the shares of Stock to be issued to you the
number of shares necessary to satisfy the Company’s obligation to withhold
taxes, that determination to be based on the shares’ Fair Market Value as of the
date of exercise; (b) deliver to the Company sufficient shares of Stock (based
upon the Fair Market Value as of the date of such delivery) to satisfy the
Company’s tax withholding obligation, which tax withholding obligation is based
on the shares’ Fair Market Value as of the later of the date of exercise or the
date as of which the shares of Stock issued in connection with such exercise
become includable in your income; or (c) deliver sufficient cash to the Company
to satisfy its tax withholding obligations. If you elect to use such a Stock
withholding feature you must make the election at the time and in the manner
that the Board prescribes. The Board may, at its sole option, deny your request
to satisfy withholding obligations through Stock instead of cash. In the event
the Board subsequently determines that the aggregate Fair Market Value (as
determined above) of any shares of Stock withheld or delivered as payment of any
tax withholding obligation is insufficient to discharge that tax withholding
obligation, then you shall pay to the Company, immediately upon the Board’s
request, the amount of that deficiency in the form of payment requested by the
Board.

 

6.       Adjustments. The terms of an Option shall be subject to adjustment from
time to time, in accordance with the following provisions:

 

(a)       If at any time, or from time to time, the Company shall subdivide as a
whole (by reclassification, by a Stock split, by the issuance of a distribution
on Stock payable in Stock or otherwise) the number of shares of Stock then
outstanding into a greater number of shares of Stock, then (i) the number of
shares of Stock (or other kind of securities) that may be acquired under the
Option shall be increased proportionately and (ii) the price (including Exercise
Price) for each share of Stock (or other kind of shares or securities) subject
to the then outstanding Option shall be reduced proportionately, without
changing the aggregate purchase price or value of the outstanding Option.

 

 



 2 

 

 

(b)       If at any time, or from time to time, the Company shall consolidate as
a whole (by reclassification, reverse Stock split or otherwise) the number of
shares of Stock then outstanding into a lesser number of shares of Stock, (i)
the number of shares of Stock (or other kind of shares or securities) that may
be acquired under the Option shall be decreased proportionately; and (ii) the
price (including Exercise Price) for each share of Stock (or other kind of
shares or securities) subject to the Option shall be increased proportionately,
without changing the aggregate purchase price or value of the outstanding
Option.

 

(c)       Whenever the number of shares of Stock subject to the Option and the
price for each share of Stock subject to the Option are required to be adjusted
as provided in this Section 6, the Board shall promptly prepare a notice setting
forth, in reasonable detail, the event requiring adjustment, the amount of the
adjustment, the method by which such adjustment was calculated, and the change
in price and the number of shares of Stock, other securities, cash, or property
purchasable subject to the Option after giving effect to the adjustments. The
Board shall promptly give you such a notice.

 

(d)       Adjustments under this Section 6 shall be made by the Board, and its
determination as to what adjustments shall be made and the extent thereof shall
be final, binding, and conclusive. No fractional interest shall be issued on
account of any such adjustments.

 

7.       Notice. All notices required or permitted under this Option Agreement
must be in writing and personally delivered or sent by mail and shall be deemed
to be delivered on the date on which it is actually received by the person to
whom it is properly addressed. A notice shall be effective when actually
received by the Company in writing and in conformance with this Option
Agreement. Until changed in accordance herewith, the Company and the optionee
specify their respective addresses as set forth below:

 

Company:e.Digital Corporation


16870 W. Bernardo Drive, Suite 120

San Diego, CA 92127

Attention: MarDee Haring-Layton

 

 



Optionee:Russell Packer
#### ##### ########
Carlsbad, CA #####

 

8.       Information Confidential. As partial consideration for the granting of
this Option, you agree that you will keep confidential all information and
knowledge that you have relating to the manner and amount of your Option;
provided, however, that such information may be disclosed as required by law and
may be given in confidence to your spouse, tax and financial advisors, or a
financial institution to the extent that such information is necessary to obtain
a loan.

 

9.       Furnish Information. You agree to furnish to the Company all
information requested by the Company to enable it to comply with any reporting
or other requirement imposed upon the Company by or under any applicable statute
or regulation.

 

10.       Company Records. Records of the Company or its Subsidiaries regarding
your period of service on the Board, termination of that service and the reason
therefor, and other matters shall be conclusive for all purposes hereunder.

 

 



 3 

 

 

11.       Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.

 

12.       Headings. The titles and headings of paragraphs are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.

 

13.       Governing Law. All questions arising with respect to the provisions of
this Agreement shall be determined by application of the laws of the State of
Delaware except to the extent Delaware law is preempted by federal law. The
obligation of the Company to sell and deliver Stock hereunder is subject to
applicable laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale, or delivery of such Stock.

 

14.       Word Usage. Words used in the masculine shall apply to the feminine
where applicable, and wherever the context of this Agreement dictates, the
plural shall be read as the singular and the singular as the plural.

 

15.       No Other Agreements. This Option Agreement is not a contract of
employment and the terms of your service on the Board shall not be affected by,
or construed to be affected by, this Option Agreement, except to the extent
specifically provided herein. Nothing herein shall impose, or be construed as
imposing, any obligation (i) on the part of the Company or any Subsidiary to
continue your service on the Board, or (ii) on your part to remain in as a
director of the Company or any Subsidiary.

 

[Remainder of page intentionally left blank]

 

 

 

 

 

 

 

 4 

 

Please indicate your acceptance of all the terms and conditions of the Option by
signing and returning a copy of this Option Agreement.

 

   

e.Digital Corporation

 

 

By:       /s/ Alfred Falk               



Name:     Alfred Falk

Title:       President & CEO





 

 

ACCEPTED:

 

 

/s/ Russell H. Packer                

Signature of Optionee

 

 

Russell H. Packer                      

Name of Optionee (Please Print)

 

 

 

Date: September 26, 2016

 

 



 5 

 